DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yang Huadong (CN 107298166, hereinafter “Huadong”).
Regarding claim 1, Huadong teaches an encapsulated drone ("multifunctional aircraft" with "shell," abstract), comprising: a shell (housing 200, Figs. 1-3) of the encapsulated drone (unmanned aircraft, paragraphs 005, 0010, see also Figs. 1-3), and a drive assembly (see motors 700 and propellers 600, Figs. 2-3) at least substantially encapsulated by the shell (see all motors 700 and propellers 600 are encapsulated by housing 200, Figs. 1, 3), the drive assembly including: at least one motor (motors 700, Figs. 2, 3); and a plurality of rotors (propellers 600, Figs. 2, 3) powered by the at least one motor ("motor 700 drives the propeller 600," paragraph 0029). Regarding claim 2, Huadong teaches the encapsulated drone of claim 1, and further Huadong teaches wherein the shell (housing 200, Figs. 1-3) comprises an opening in a center top portion of the shell (housing has a top opening, paragraph 0029, see also Figs. 1, 3), the
opening in the center top portion defining an air input positioned above the drive assembly (see top opening is positioned above motors 700 and propellers 600, and provides an air inlet, see Figs. 1, 3).
Regarding claim 12, Huadong teaches the encapsulated drone of claim 1, and further Huadong teaches a steering assembly (flexible skirt 400 works with ducted air from propellers 600 to create ground effect, affecting maneuverability, see paragraph 0021) including a flexible skirt (flexible skirt 400, Fig. 3, see also paragraph 0021) attached to an outer perimeter of the encapsulated drone (see flexible skirt 400 is attached to an outer perimeter of the unmanned vehicle, Figs. 2, 3).
Regarding claim 18, Huadong teaches a method of producing an encapsulated drone ("multifunctional aircraft" with "shell," abstract), the method comprising: providing a drive assembly (see motors 700 and propellers 600, Figs. 2-3) including: at least one motor (motors 700, Figs. 2, 3); and a plurality of rotors (propellers 600, Figs. 2, 3) powered by the at least one motor ("motor 700 drives the propeller 600," paragraph 0029); and providing a shell (housing 200, Figs. 1-3) at least substantially encapsulating the drive assembly (see all motors 700 and propellers 600 are encapsulated by housing 200, Figs. 1, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was effectively filed.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Huadong (CN 107298166, hereinafter “Huadong”).
Regarding Claim 9, Huadong teaches the encapsulated drone of claim 1, and further Huadong teaches a first set of rotors (propulsion units 2, Fig. 1) removably attached at connection points (connection pieces 10, Fig. 4). Huadong does not disclose that the plurality of rotors forms a first replaceable set, and wherein a second replaceable set may be substituted for the first replaceable set. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a second replaceable set of rotors as a substitute for the first replaceable set of rotors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, doing so would have been to replace the rotor sets before the end of their useful life, thereby extending the life of the drone body, while also maintaining optimal performance of the motors driving the rotors.

Claims 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Huadong (CN 107298166, hereinafter “Huadong”) in view of Sanders et al. (WO 2005072233).
Regarding claim 3, Huadong teaches the encapsulated drone of claim 2, and further Huadong teaches the drive assembly (see motors 700 and propellers 600, Figs. 2-3). Huadong does not disclose a steering disc positioned below the drive assembly. Sanders et al. teaches a steering disc (deflector vanes 4a, Fig. 2a) positioned below a drive assembly (rotor 21, see Figs. 2a, 2b; deflector vanes 4a are positioned below rotor 21, Figs. 2a, 2b). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the deflector vanes of Sanders et al. with the rotors of Huadong to provide a method of vectoring the thrust provided by the rotors, in order to more effectively steer the aircraft.
Regarding claim 4, modified Huadong teaches the encapsulated drone of claim 3. Huadong does not disclose that the steering disc is movably attached to the encapsulated drone via one or more of a hinge arm, a control arm, and a control link. Sanders et al. teaches the steering disc (deflector vanes 4a, Fig. 2a) is movably attached to the encapsulated drone via one or more of a hinge arm, a control arm, and a control link (deflector control elements 4b rotate the vanes to the desired angular position, p. 6, see also Fig. 2a). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the deflector vanes of Sanders et al. with the rotors of Huadong to provide a method of vectoring the thrust provided by the rotors, in order to more effectively steer the aircraft. 
Regarding claim 10, Huadong teaches the encapsulated drone of claim 1, and further Huadong teaches the plurality of rotors (propellers 600, Figs. 2, 3). Huadong does not discloses that the rotors are adjustable in terms of one or more of pitch and effective surface size. Sanders et al. teaches that the rotors (rotor 21, Fig. 2a) are adjustable in terms of one or more of pitch and effective surface size (rotor 21 has blades which have adjustable pitch, p. 7). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the adjustable pitch blades of Sanders et al. with the rotors of Huadong to allow the rotors to vary vertical thrust levels, thus providing additional control of the aircraft.

Claims 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Huadong (CN 107298166, hereinafter “Huadong”) in view of Veillerette et al. (WO 2016/124761).
Regarding claim 13, Huadong teaches the encapsulated drone of claim 1. Huadong does not disclose a ring-shaped bladder configured to compress incoming airflow into outgoing airflow. Veillerette et al. teaches a ring-shaped bladder (flexible membrane 72 of inflatable bag 7. Figs. 1, 2; see inflatable bag 7 is ring-shaped around the perimeter of drone 1, Fig. 1, see paragraph 0042) configured to compress incoming airflow into outgoing airflow (source for inflatable bag 7 may include an air pump for taking air from outside and injecting it inside the bag 7, see paragraph 0049, and is capable of providing outflowing air). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the inflatable bag of Veillerette et al. with the drone of Huadong to provide a protective cushion for the perimeter of the drone in the event of impact with an object. 
	Regarding claim 16, Huadong teaches the encapsulated drone of claim 1, and further Huadong teaches the plurality of rotors (propellers 600, Figs. 2, 3). Huadong does not disclose that a second set of rotors form a counter rotating fan assembly. Veillerette et al. teaches a second set of rotors form a counter rotating fan assembly (each propulsion unit 2 includes oppositely rotating rotors 16, 17, Figs. 1, 6A, see also paragraphs 0021, 0057). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the counter rotors of Veillerette et al. with the propellers of Huadong to maximize the lift provided by each propulsion unit, while also counteracting the torque produced by each rotor.
	Regarding claim 19, Huadong teaches the encapsulated drone of claim 1, and further Huadong teaches said shell (housing 200, Figs. 1-3). Huadong does not disclose that said shell is expandable. Veillerette et al. teaches a shell (inflatable bag 7, Fig. 1) is expandable (source for inflatable bag 7 may include an air pump for taking air from outside and injecting it inside the bag 7, see paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the inflatable bag of Veillerette et al. with the drone of Huadong to provide a protective cushion for the perimeter of the drone in the event of impact with an object. 


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Huadong (CN 107298166, hereinafter “Huadong”) in view of Bae et al. (KR 101461059) and Sanders et al. (WO 2005072233).
Regarding claim 22, Huadong teaches an encapsulated drone ("multifunctional aircraft" with "shell," abstract), comprising: a shell of the encapsulated drone (housing 200, Figs. 1-3), and a drive assembly (see motors 700 and propellers 600, Figs. 2-3) at least substantially encapsulated by the shell (see all motors 700 and propellers 600 are encapsulated by housing 200, Figs. 1, 3), the drive assembly including: at least one motor (motors 700, Figs. 2, 3); and a plurality of rotors (propellers 600, Figs. 2, 3) powered by the at least one motor ("motor 700 drives the propeller 600," paragraph 0029). Huadong does not disclose that the shell is expandable, the expandable shell being formed at least partially of one or more rigid components connected to an expandable member. Bae et al. teaches a shell ·(side covers 15, Fig. 1) is expandable (see side covers 15 in expanded position, Fig. 2, see also paragraph 0061 ), the expandable shell being formed at least partially of one or more rigid components (main shutters 15a and slide shutters 15b, Fig. 2) connected to an expandable member (pulling links 33, Fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the expandable shell of Bae et al. with the shell of Huadong to allow the shell to be contracted and stored in a more compact space and expanded to a flight configuration for protection of the drone.

Allowable Subject Matter
Claims 5 – 8, 11, 14, 15, 17, 20, 21, 23, 24, and 26 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642